DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-17, received 1/3/2020, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/3/2021 is acknowledged.  The traversal is on the grounds that Groups I-III are not distinct because they share the common near-infrared absorbing article of claim 1, and therefore would not present a serious burden on the Examiner to be examined together.  This is not found persuasive, and is respectfully traversed.
	According to the criteria of M.P.E.P. 806.05(c)-806.06, the inventions need to be shown to be independent or distinct. The restriction requirement separated Groups I-III into related products, as claimed. Therefore, the groups, as claimed, are related but distinct as the restriction requirement does not set forth that the groups are independent and therefore have no disclosed relationship, as further indicated by the presence of linking claims.
	Further, the requirement for restriction mailed 10/4/2021 set forth that each group included separate claim limitations not included in the other groups and therefore are distinct and would be a serious search and examination burden if restriction were not 
	Also, M.P.E.P. 806.05 specifically states that “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.” Due to the mutually exclusive subject matter present in each of the inventions (see at least section 2 of the action mailed 10/4/2021 for explicit examples of the claim limitations not required by the other groups), the Examiner fails to see how, for example, Group I may infringe on Groups II or III, how Group II may infringe on Groups I or III, or how Group III may infringe on Groups I or II. Applicant has not provided any evidentiary support to show that each of the listed inventions are not distinct from each other (i.e. mutually exclusive), or that the listed inventions are obvious variants.
Finally, one or more of the following reasons apply to the requirement for restriction:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5 and 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to at least one nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/3/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 1/3/2020 and 11/11/2021 were considered.
Drawings
The drawings were received on 1/3/2020.  These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al., U.S. Patent Application Publication Number 2020/0207658 A1 (hereafter Park’658).
Regarding claim 1, Park’658 discloses a near-infrared absorbing article (see at least figure 1, as well as paragraph [0067] and claims 10, 15 and 20) comprising:
a glass substrate (see at least figure 1, element “Glass substrate”); and
a light absorbing layer formed on one side or both sides of the glass substrate (see at least figure 1, as well as paragraph [0067] and claims 10, 15 and 20),
wherein the glass substrate comprises a first compressive stress layer formed on a first main surface of the glass substrate and a second compressive stress layer 
wherein an average thickness of the glass substrate is 0.07 mm to 0.12 mm (see at least paragraph [0029] and claims 10 and 14), and
wherein a three-point bending strength of the near-infrared absorbing article is 360 MPa or more when the glass substrate is measured with reference to the standard ASTM D790 (see at least paragraphs [0053]-[0055] and [0078]-[0083]).
Regarding claim 3, Park’658 discloses the article of claim 1, and wherein an average thickness of the first compressive stress layer and an average thickness of the second compressive stress layer are in a range of 1 µm to 30 µm, respectively (see at least paragraph [0029] wherein the glass substrate may be 0.05 to 0.3mm, and paragraph [0027] wherein the depth of layer may be from 5 to 25% from a surface of the glass substrate, and wherein 5% of 0.07mm is 3.5 µm).
Regarding claim 6, Park’658 discloses an optical filter comprising:
a near-infrared absorbing article (see at least figure 1, as well as paragraph [0067] and claims 10, 15 and 20) including a glass substrate (see at least figure 1, element “Glass substrate”);
a light absorbing layer formed on one side or both sides of the glass substrate (see at least figure 1, as well as paragraph [0067] and claims 10, 15 and 20); and
a selective wavelength reflecting layer formed on one or both sides of the near-infrared absorbing article (see at least paragraphs [0046], [0061]-[0062], and claims 10, 15 and 19),

wherein an average thickness of the glass substrate is 0.07 mm to 0.12 mm (see at least paragraph [0029] and claims 10 and 14) and
wherein a three-point bending strength of the near-infrared absorbing article is 360 MPa or more when the glass substrate is measured with reference to the standard ASTM D790 (see at least paragraphs [0053]-[0055] and [0078]-[0083]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., U.S. Patent Application Publication Number 2019/0094429 A1, of record (hereafter Park’429) in view of Park et al., U.S. Patent Application Publication Number 2020/0207658 A1 (hereafter Park’658).
Regarding claim 1, Park’429 discloses a near-infrared absorbing article (see at least figure 2, as well as paragraph [0074] and claims 1 and 5) comprising:
a glass substrate (see at least figure 2, element 100); and
a light absorbing layer formed on one side or both sides of the glass substrate (see at least figure 2, element 200, as well as paragraph [0074], and claims 1 and 5),
wherein the glass substrate comprises a first compressive stress layer formed on a first main surface of the glass substrate and a second compressive stress layer 
wherein an average thickness of the glass substrate is 0.07 mm to 0.12 mm (see at least paragraph [0053] and claim 1).
Park’429 does not explicitly disclose that a three-point bending strength of the near-infrared absorbing article is 360 MPa or more when the glass substrate is measured with reference to the standard ASTM D790.
However, Park’658 teaches a near-infrared absorbing article (see at least figure 1, as well as paragraph [0067] and claims 10, 15 and 20 of Park’658) including a glass substrate (see at least figure 1, element “Glass substrate”), at least one light absorbing layer (see at least figure 1, as well as paragraph [0067] and claims 10, 15 and 20 of Park’658), a first compressive stress layer formed on a first main surface of the glass substrate and a second compressive stress layer formed on a second main surface opposite to the first main surface of the glass substrate (see at least paragraphs [0026], and claims 10 and 15-17 of Park’658), a glass substrate thickness of 0.07 mm to 0.12 mm (see at least paragraph [0029] and claims 10 and 14 of Park’658), and wherein the surface compressive stress values and depth of layer values for the first and second compressive stress layers are adjusted to increase the bending strength of the article such that an acceptable three-point bending strength is achieved, such as 360 MPa or more (see at least paragraphs [0038], [0053]-[0058] and [0078]-[0083] of Park’658).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the article of Park’429 to include 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surface compressive stress values and depth of layer values for the first and second compressive stress layers achieve a desired three-point bending strength of the near-infrared absorbing article, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to modify the surface compressive stress values and depth of layer values for the first and second compressive stress layers to increase the three-point bending strength of the near-infrared absorbing article to be 360 MPa or more when the glass substrate is measured with reference to the standard ASTM D790, for the purpose of achieving a desired three-point bending strength for commercialization and increased durability (paras. [0031], [0038], [0048] and [0081] of Park’658). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 2, Park’429 in view of Park’658 discloses the article of claim 1, and wherein a combined average thickness of a thickness of the glass substrate and a 
Regarding claim 3, Park’429 in view of Park’658 discloses the article of claim 1, and wherein an average thickness of the first compressive stress layer and an average thickness of the second compressive stress layer are in a range of 1 µm to 30 µm, respectively (see at least paragraph [0029] of Park’658 wherein the glass substrate may be 0.05 to 0.3mm, and paragraph [0027] wherein the depth of layer may be from 5 to 25% from a surface of the glass substrate, and wherein 5% of 0.07mm is 3.5 µm).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose desired thicknesses for the first and second compressive stress layers to achieve a desired substrate thickness and desired three-point bending strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have an average thickness of the first compressive stress layer and an average thickness of the second compressive stress layer be in a range of 1 µm to 30 µm, for the purpose of achieving a desired overall substrate and first and second compressive layer thickness, as well as a desired three-point bending strength for commercialization and increased durability (paras. [0031], [0038], [0048] and [0081] of Park’658). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 4
Regarding claim 6, Park’429 discloses an optical filter comprising:
a near-infrared absorbing article (see at least figure 2, as well as paragraph [0074] and claims 1 and 5) including a glass substrate (see at least figure 2, element 100);
a light absorbing layer formed on one side or both sides of the glass substrate (see at least figure 2, element 200, as well as paragraph [0074], and claims 1 and 5); and
a selective wavelength reflecting layer formed on one or both sides of the near-infrared absorbing article (see at least figure 2, element 300, as well as paragraph [0081], and claims 1 and 6),
wherein the glass substrate comprises a first compressive stress layer formed on a first main surface of the glass substrate and a second compressive stress layer formed on a second main surface opposite to the first main surface of the glass substrate (see at least figure 2, as well as paragraphs [0069]-[0073] wherein element 200 may also be considered first and second compressive stress layers),
wherein an average thickness of the glass substrate is 0.07 mm to 0.12 mm (see at least paragraph [0053] and claim 1).
Park’429 does not explicitly disclose that a three-point bending strength of the near-infrared absorbing article is 360 MPa or more when the glass substrate is measured with reference to the standard ASTM D790.
However, Park’658 teaches a near-infrared absorbing article (see at least figure 1, as well as paragraph [0067] and claims 10, 15 and 20 of Park’658) including a glass substrate (see at least figure 1, element “Glass substrate”), at least one light absorbing 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the article of Park’429 to include the teachings of Park’658 so that the surface compressive stress values and depth of layer values for the first and second compressive stress layers are adjusted to increase the three-point bending strength of the near-infrared absorbing article to be 360 MPa or more when the glass substrate is measured with reference to the standard ASTM D790, for the purpose of achieving a desired three-point bending strength for commercialization and increased durability (paras. [0031], [0038], [0048] and [0081] of Park’658).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surface compressive stress values and depth of layer values for the first and second compressive stress layers achieve a desired three-point bending strength of the near-infrared absorbing article, since it has In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Moon et al., US 2021/0191013 A1, claims a near-infrared absorbing article which is very close to the claimed invention (see claims 1 and 10-13);
Moon et al., US 2021/0382213 A1, claims a near-infrared absorbing article which is close to the claimed invention (see claims 1, 5, 6 and 12);
Shimmo et al., US 2019/0219749 A1, discloses balancing stresses in a substrate layer with two surface layers (fig. 3, elements 10, 20, 201 and 202, para. [0120]); and
Park et al., US 2019/0179066 A1, discloses a similar near-infrared absorbing article as claimed (fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/29/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872